Case 9:19-cv-81160-RS Document 118 Entered on FLSD Docket 02/03/2020 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




   APPLE INC.,

                         Plaintiff,

        v.

   CORELLIUM, LLC,

                       Defendant.



      PLAINTIFF APPLE INC.’S RESPONSE TO DEFENDANT CORELLIUM’S
         MOTION TO COMPEL PLAINTIFF TO PROPERLY RESPOND TO
     DEFENDANT’S FIRST SET OF REQUESTS FOR PRODUCTION, PRODUCE
    RESPONSIVE DOCUMENTS AND TO OVERRULE PLAINTIFF’S OBJECTIONS
Case 9:19-cv-81160-RS Document 118 Entered on FLSD Docket 02/03/2020 Page 2 of 7



           Plaintiff Apple Inc. (“Apple”), by and through undersigned counsel, hereby submits this
  brief in opposition to Defendant Corellium, LLC’s (“Corellium”) Motion to Compel Plaintiff to
  Properly Respond to Defendant’s First Set of Requests for Production. Apple has provided full
  responses to Corellium’s requests, only denying or limiting certain requests that seek information
  that is privileged, irrelevant, or very unlikely to lead to the discovery of admissible evidence. This
  motion wastes the Court’s time and resources, and Apple respectfully requests that it be denied.
           A.      Apple Is Producing Documents Responsive To Most Requests.
           Of the 99 requests for production Corellium served, Apple objected to producing
  documents in response to approximately one-third.1 For the remaining 63 requests, Apple either
  agreed to produce documents2 or indicated no responsive documents exist.3 Rather than focusing
  on the legitimate disputes between the parties, or identifying any substantive basis justifying
  Corellium’s position as to the 36 requests where Apple declined to produce, Corellium brings this
  motion with respect to 95 out of 99 requests.4 This approach is unnecessary and wasteful. The
  Court should summarily deny this motion with respect to all responses for which Apple has agreed
  to produce documents as well as for requests where no documents exist: Nos. 3–15, 18–19, 24, 26,
  28–35, 40–47, 61, 63, 65, 67, 69–83, 85–86, 88, 93–94, 96, and 98–99.
           Furthermore, Corellium’s demand that the Court order a date certain for production is
  unnecessary and premature. Corellium never asked Apple for such a date. Rather, the parties
  mutually agreed to a rolling production, and Apple has made two productions to date, totaling
  2,729 pages. Apple has timely kept its rolling production going and has informed Corellium that
  it anticipates a large production on February 7, 2020, with substantial completion by February 14,
  2020. Ex. A. Again, Corellium’s scorched-earth approach is unnecessary and wasteful.
           B.      Corellium Failed To Confer Regarding Much Of Its Motion.
           There are a significant number of disputes Corellium identifies for which its motion should

  1
   Requests 2, 16, 17, 20–23, 25, 27, 36–38, 48–60, 62, 64, 66, 68, 84, 87, 89–92, 95 (requests
  which Apple agreed to produce in full or substantial part).
  2
      Requests 1, 3–15, 18–19, 24, 26, 29–31, 39–47, 61, 65, 67, 69–83, 85–86, 88, 93–94, 96, 98–99.
  3
      Requests 28, 32–35, 63, 97.
  4
   The only requests excluded are 1 and 39, which Apple agreed to produce in full, 54, which Apple
  objected to in full, and 97, to which Apple stated no responsive documents exist.




                                                    1
Case 9:19-cv-81160-RS Document 118 Entered on FLSD Docket 02/03/2020 Page 3 of 7



  be summarily denied because it failed to comply with its meet and confer obligations. Corellium’s
  motion is the first time Corellium has raised any dispute at all with respect to Requests 45–47, 63,
  65, 69, 86, 93. See Ex. B at 6–16. Moreover, Corellium’s motion adds completely new complaints
  about Apple’s objections that the parties had not previously discussed.5 This is improper both
  according to the Order Setting Discovery Procedure in this case and the Local Rules. See ECF
  No. 34 at 1 (“If a discovery dispute arises, the parties must confer either in person or via telephone
  to resolve their discovery disputes before seeking court intervention.”); see also Local Rule
  7.1(a)(3) (requiring movant to make reasonable effort to meet and confer with parties affected by
  relief sought, and stating that failure to do so “may be cause for the Court to . . . deny the motion
  and impose on counsel an appropriate sanction”). Corellium’s failure to raise these issues
  previously wastes the resources of this Court and the parties. Corellium’s motion should be denied
  on this basis alone. See, e.g., Furno v. JPMorgan Chase Bank, N.A., No. 18-61921, 2018 WL
  6620318, at *2 (S.D. Fla. Nov. 6, 2018) (“denial for violation of Local Rule 7.1(a)(3)” warranted).
         C.      Apple’s Internal Valuation Of Corellium Has No Bearing On This Action.
         Even if the Court considers the substance of Corellium’s arguments, they are meritless.
  Corellium’s only particularized request in the motion asks the Court to compel Apple to produce
  documents regarding Apple’s internal valuation of Corellium. ECF No. 103 at 6.6 As explained
  Section B, Corellium’s motion should be denied outright with respect to Requests 9, 10, 15, 18,
  45, and 46 for failing to confer. In any case, Apple’s objections with respect to valuation should
  be sustained. Apple objects to producing only its internal valuations of Corellium. Apple has


  5
   While Corellium has generally asserted concerns about what it labels “boilerplate” objections,
  Corellium had not previously conferred about the: (1) “in possession of Corellium” objections to
  Requests 14, 15, and 88; (2) privilege objections to Requests 3–8, 11–23, 26–28, 30, 32-33, 40–
  44, 48, 52, 56, 70, 73–76, 78–82, 84–85, and 87–92; (3) confidential/proprietary/trade secret
  objections to RFP Nos 2, 9, 10, 14, 15, 20–23, 28, 33, 43, 44, 48, 52, 56–60, 62, 64, 66, 68, 70,
  73–78, 85, and 87–92; (4) duplicative/substantially identical objections to Requests 4–5, 7–10, 12–
  13, 41–42, 49–51, 53, 55, 61, 67, 71 and 72; or (5) valuation objections to Requests 9, 10, 15, 18.
  6
    With respect to the language in its objections, “other highly confidential business analyses,”
  Apple has already explained to Corellium that it included such language out of caution as it has
  not yet reviewed all responsive documents, but that no documents have actually been withheld on
  that basis. Apple has also already agreed to provide Corellium with further details in the event
  any responsive documents are withheld on any basis other than the valuation objection (none have
  been). See ECF No. 103-4 at 5–6. There is thus no need for the Court to strike the language now,
  prior to the completion of Apple’s document review and agreed rolling production.


                                                    2
Case 9:19-cv-81160-RS Document 118 Entered on FLSD Docket 02/03/2020 Page 4 of 7



  already agreed to produce all other nonprivileged documents relating to its actions regarding the
  potential acquisition of Corellium, and it in fact has done so. For example, Apple has already
  produced




                                                    . All of these documents are directly responsive
  to Corellium’s purported need for evidence regarding Apple’s knowledge of Corellium.
         But Apple’s internal discussions of a potential acquisition value for Corellium do not have
  any bearing on any asserted claim or defense in this Action. Corellium argues this information is
  relevant to its fair use defense, but Apple’s internal valuation of Corellium’s business has nothing
  to do with, e.g., whether the purpose and character of the Corellium Apple Product’s use of iOS
  and other copyrighted works supports a fair use defense (and Corellium does not even identify any
  specific fair use factor). See 17 U.S.C. § 107 (fair use factors). Nor does it have any relation
  whatsoever to Corellium’s defenses of laches and acquiescence, as these defenses focus on the
  acts actually taken by Apple with respect to Corellium, not an internal valuation never shared with
  Corellium or anyone else. ECF No. 64 at 21, 23; Pinnacle Advert. & Mktg. Grp., Inc. v. Pinnacle
  Advert. & Mktg. Grp., LLC, No. 18-CV-81606, 2019 WL 7376779, at *6 (S.D. Fla. Sept. 19, 2019)
  (“[L]aches denotes passive consent and acquiescence denotes active consent.”).
         D.      Apple’s Objections Are Particularized For Each Response.
         The remainder of Corellium’s motion does not address information Apple failed to provide,
  but arguments about the language of Apple’s objections. None are well-taken.
         Overbroad, Burdensome, Irrelevant. In a single paragraph, Corellium asserts that nearly
  half of Apple’s responses contain “boilerplate” objections on one or more of three different
  grounds—breadth, burden, or relevance. As Apple has explained, that is simply not the case. Its
  responses clearly indicate what it is and is not producing, and the grounds for what, if anything,
  Apple is withholding. See, e.g., ECF No. 103-3 at 5–6. Corellium’s assertion that certain
  responses “create[] confusion” as to whether Apple is or is not responding is difficult to believe,
  given that, of the 52 Requests identified by Corellium, 22 expressly state that Apple will produce
  responsive documents, three state that no responsive documents exist, and 27 specifically explain
  why Apple will not produce. The power of this Court should not be invoked to compel some
  unspecific action with respect to the already unique responses, more than half of which commit


                                                   3
Case 9:19-cv-81160-RS Document 118 Entered on FLSD Docket 02/03/2020 Page 5 of 7



  Apple to production. Corellium has filed to meet its burden to support its motion. See Local Rule
  26.1(g)(2); Future Media Architects, Inc. v. Ideastream Consumer Prods., LLC, No. 08-60496-
  CIV, 2009 WL 10667041, at *32 (S.D. Fla. June 4, 2009) (failure to articulate basis for motion
  with specificity resulted in “memoranda which were overly general and legally insufficient,
  placing an undue burden on the Court”).
         Indeed, even a cursory examination of Apple’s responses demonstrates that Corellium’s
  position is meritless. For example, Apple’s response to Request 2 states: “The licenses Apple
  grants to third parties for the copyrights at issue in this Action are not relevant to Apple’s claims
  of direct and contributory copyright infringement listed in the Complaint, or Corellium’s
  affirmative defenses and counterclaims listed in its Answer, and collecting copies of the same
  would create a substantial and disproportionate burden on Apple.” ECF No. 103-3 at 5. Similarly,
  Apple’s response to Request 15 explains: “Any attempts by Apple to recruit or hire any of Virtual’s
  employees are not relevant . . . Virtual is not a party to this case, and the relationship between
  Virtual and Apple has no relevance to this case whatsoever.” Id. at 19. Corellium makes no
  attempt to address these specific, articulated objections, and its unsupported demand that the Court
  overrule all objections on these grounds, for over 50 separate responses, should be denied.
         In Possession of Corellium. As explained in Section B, Corellium’s motion should be
  rejected with respect to Requests 14, 15, 47, and 88 for failing to confer. In any case, Corellium
  identifies no dispute here, as Apple has agreed to produce documents in response to every request
  identified by Corellium. To the extent Apple’s production is qualified in any way, it is not on the
  basis of this objection.7 There is nothing for the Court to compel here.
         Privilege. As explained in Section B, this argument should be discarded with respect to
  Requests 3–8, 11–23, 26-28, 30, 32–33, 40–46, 48, 52, 56, 70, 73–76, 78–82, and 84–93 for failing
  to confer with respect to these requests. More fundamentally, Corellium cites no authority
  supporting its outrageous suggestion that a party must know before reviewing its documents how
  many documents it will designate as privileged in order to assert privilege. See ECF No. 103 at 4.


  7
    For example, as Corellium has not disclosed a full list of its own employees, Apple’s responses
  are limited to those persons whom Corellium has identified in its initial disclosures. Similarly,
  other than with respect to Corellium co-founder Chris Wade, Apple has limited its responses to
  information relating to Corellium employees in their capacity as such. See, e.g., Requests 4–15,
  29, 31, 47, 79, 81–82. Both these limitations are reasonable. Moreover, Apple has confirmed to
  Corellium that it will search for additional employees if Corellium provides an employee list.


                                                   4
Case 9:19-cv-81160-RS Document 118 Entered on FLSD Docket 02/03/2020 Page 6 of 7



  Apple has always agreed to timely produce a privilege log s to any claim of privilege, and
  Corellium thus raises no genuine dispute.
         Confidential, Proprietary, Trade Secret. As explained in Section B, this argument should
  be rejected with respect to RFP Nos. 2, 9, 10, 14, 15, 20–23, 28, 33, 43–46, 48, 52, 56–60, 62, 64,
  66, 68, 70, 73–78, 85, and 87–92 for failure to confer. In any case, Corellium fails to identify a
  single request where Apple is withholding documents based on this objection, and Apple has
  repeatedly informed Corellium that it is not in fact withholding any documents on this basis.8 Once
  again, Corellium identifies no genuine dispute needing the Court’s relief.
         Premature. As explained in Section B, this argument should be rejected with respect to
  Request 93 for failure to confer. Further, there is no dispute with respect to Requests 93, 94, and
  96, as Apple agreed to produce responsive documents. With respect to Request 95, Apple objected
  because the request purports to require Apple to determine what documents are relevant to
  Corellium’s twenty-five defenses, most of which are threadbare and vaguely pleaded. See 103-3
  at 88. Apple is not required to read the mind of its opponent to identify documents. See Opus
  Grp., LLC v. Enomatic Srl, No. 11-23803-CIV, 2012 WL 13134610, at *1 (S.D. Fla. July 25, 2012)
  (request seeking “all documents that refer or related to any allegation” was “not described with
  reasonable particularity as required by Rule 34”).
         Duplicative. As explained in Section B, this argument should be rejected for failure to
  confer, as Corellium never previously raised this issue. Apple’s objection, moreover, is proper;
  Corellium’s requests are duplicative. However, again, Apple has not refused to produce any
  documents on this basis, and Corellium identifies no actual dispute.9
         “To the extent such documents exist.” This argument should be rejected because it was
  never previously raised with respect to any request. Moreover, Corellium’s claim that it is
  confused as to what Apple is producing strains credulity. The language clarifies that responsive
  documents may not exist, but if they do exist, Apple will produce them. This is wholly appropriate.


  8
     While Corellium discusses the valuation-related documents discussed above, Apple has
  repeatedly confirmed to Corellium that its basis for withholding those documents is their complete
  irrelevance to any disputed issue in this action, and not trade secrets.
  9
    Of the 22 responses identified by Corellium, Apple has agreed to produce responsive documents
  with respect to 17 of them. The remainder, Requests 49–51, 53, and 55, were rejected on the basis
  that the requests seek wholly irrelevant information about a non-party, a basis not challenged by
  Corellium here. See 103-3 at 51–54.


                                                  5
Case 9:19-cv-81160-RS Document 118 Entered on FLSD Docket 02/03/2020 Page 7 of 7



   Dated: February 3, 2020                         Respectfully Submitted,


                                                   /s/ Martin B. Goldberg
   Kathryn Ruemmler*
   kathryn.ruemmler@lw.com                         Martin B. Goldberg
   Sarang Vijay Damle*                             Florida Bar No. 0827029
   sy.damle@lw.com                                 mgoldberg@lashgoldberg.com
   Elana Nightingale Dawson*                       rdiaz@lashgoldberg.com
   elana.nightingaledawson@lw.com                  Emily L. Pincow
   LATHAM & WATKINS LLP                            Florida Bar No. 1010370
   555 Eleventh Street NW, Suite 1000              epincow@lashgoldberg.com
   Washington, DC 20004                            LASH & GOLDBERG LLP
   (202) 637-2200 / (202) 637-2201 Fax             100 Southeast Second Street
                                                   Miami, FL 33131
   Andrew M. Gass*                                 (305) 347-4040 / (305) 347-4050 Fax
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   *Admitted pro hac vice


                                 Attorneys for Plaintiff APPLE INC.




                                               6
